Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/7/22 has been entered.

Response to Arguments
As for claim 69, the applicant argues that the combination of Diehi, Shaikh and Oldani does not disclose machining said workpiece to define an upper portion of said relatively thin wall, said upper portion of said relatively thin wall being defined by machining said workpiece on two opposite sides of an upper portion of said relatively thick wall; and thereafter machining said workpiece to define a lower portion of said relatively thin wall, said lower portion of said relatively thin wall being defined by machining said workpiece on two opposite sides of a lower portion of said relatively thick wall, the examiner respectfully disagrees, claim 69 is a product by process claim and MPEP2113 I. states “I. PRODUCT-BY-PROCESS CLAIMS ARE NOT LIMITED TO THE MANIPULATIONS OF THE RECITED STEPS, ONLY THE STRUCTURE IMPLIED BY THE STEPS: Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted) (Claim was directed to a novolac color developer. The process of making the developer was allowed. The difference between the inventive process and the prior art was the addition of metal oxide and carboxylic acid as separate ingredients instead of adding the more expensive pre-reacted metal carboxylate. The product-by-process claim was rejected because the end product, in both the prior art and the allowed process, ends up containing metal carboxylate. The fact that the metal carboxylate is not directly added, but is instead produced in-situ does not change the end product.). Furthermore, "[b]ecause validity is determined based on the requirements of patentability, a patent is invalid if a product made by the process recited in a product-by-process claim is anticipated by or obvious from prior art products, even if those prior art products are made by different processes." Amgen Inc. v. F. Hoffman-La Roche Ltd., 580 F.3d 1340, 1370 n 14, 92 USPQ2d 1289, 1312, n 14 (Fed. Cir. 2009). See also Purdue Pharma v. Epic Pharma, 811 F.3d 1345, 117 USPQ2d 1733 (Fed. Cir. 2016). However, in the context of an infringement analysis, a product-by-process claim is only infringed by a product made by the process recited in the claim. Id. at 1370 ( "a product in the prior art made by a different process can anticipate a product-by-process claim, but an accused product made by a different process cannot infringe a product-by-process claim" ). The structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art, especially where the product can only be defined by the process steps by which the product is made, or where the manufacturing process steps would be expected to impart distinctive structural characteristics to the final product. See, e.g., In re Garnero, 412 F.2d 276, 279, 162 USPQ 221, 223 (CCPA 1979) (holding "interbonded by interfusion" to limit structure of the claimed composite and noting that terms such as "welded," "intermixed," "ground in place," "press fitted," and "etched" are capable of construction as structural limitations). See also In re Nordt Dev. Co., 881 F.3d 1371,1375-76, 125 USPQ2d 1817, 1820 (Fed. Cir. 2018)(holding "the specification demonstrates that ‘injected molded’ connotes an integral structure," and discussing several cases since Garnero that held "limitations to convey structure even when they also describe a process of manufacture"). The product of Oldani is a workpiece having nested pockets with walls between them (as shown in Fig. 10 and Fig. 11 of Oldani) which is the same structure of the product that is produced by the limitations of “machining said workpiece to define an upper portion of said relatively thin wall, said upper portion of said relatively thin wall being defined by machining said workpiece on two opposite sides of an upper portion of said relatively thick wall; and thereafter machining said workpiece to define a lower portion of said relatively thin wall, said lower portion of said relatively thin wall being defined by machining said workpiece on two opposite sides of a lower portion of said relatively thick wall”, therefore, the combination of Diehi, Shaikh and Oldani discloses the limitation.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	Claims 69 and 81-83 are rejected under 35 U.S.C. 103 as being unpatentable over US 20050256604 to Diehi et al. (hereinafter “Diehi”), in view of US 5847958 to Shaikh et al. (hereinafter “Shaikh”), further in view of US 6428252 to Oldani.

	As per claim 69, Diehi substantially discloses a machined object having a relatively thin wall fabricated from a workpiece using a computer numerically controlled milling machine by: automatically selecting a tool path having the following characteristics (Diehi, see [0093] and [0103]): initially machining said workpiece at first maximum values of cutting depth, cutting width, cutting speed and cutting feed to define a relatively thick wall at the location of an intended relatively thin wall (Diehi, see [0105], [0120], [0103] and Fig. 7 and its corresponding paragraphs for initially machining said workpiece at first maximum values of cutting depth, cutting width, cutting speed and cutting feed to define a relatively thick wall at the location of an intended relatively thin wall (i.e. the combination of light shaded portion and the dark shaded portion of Fig. 7 is interpreted to be the relatively thick wall); and thereafter reducing the thickness of the thick wall by machining said workpiece at second maximum values of cutting depth, cutting width, cutting speed and cutting feed  (Diehi, see [0105], [0120], [0103] and Fig. 7 and its corresponding paragraphs for reducing the thickness of the thick wall by machining said workpiece at second maximum values of cutting depth, cutting width, cutting speed and cutting feed), and directing a computer controlled machine tool along said tool path (Diehi, see [0105], [0120], [0103] and Fig. 7 and its corresponding paragraphs). Diehi does not discloses at least one of said second maximum values being less than a corresponding one of said first maximum values.
	However, Shaikh in an analogous art discloses at least one of said second maximum values being less than a corresponding one of said first maximum values (Shaikh, see col. 5 lines 10-21 for maximum cutting feed of finish machining (i.e. second maximum value) being less than the maximum cutting feed of rough machining (i.e. first maximum value).
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Shaikh into the apparatus of Diehi. The modification would be obvious because one of the ordinary skill in the art would want to enhance carving quality and tool life by using less maximum cutting feed for finish machining (Shaikh, see col. 5 lines 10-21).
	The combination of Diehi and Shaikh does not explicitly disclose said relatively thick wall being defined by machining said workpiece on two opposite sides of said relatively thick wall, reducing the thickness of the thick wall from said two opposite sides of said relatively thick wall, said reducing the thickness comprising: machining said workpiece to define an upper portion of said relatively thin wall, said upper portion of said relatively thin wall being defined by machining said workpiece on two opposite sides of an upper portion of said relatively thick wall; and thereafter machining said workpiece to define a lower portion of said relatively thin wall, said lower portion of said relatively thin wall being defined by machining said workpiece on two opposite sides of a lower portion of said relatively thick wall. However, Oldani in an analogous art discloses said relatively thick wall being defined by machining said workpiece on two opposite sides of said relatively thick wall, reducing the thickness of the thick wall from said two opposite sides of said relatively thick wall, said reducing the thickness comprising: machining said workpiece to define an upper portion of said relatively thin wall, said upper portion of said relatively thin wall being defined by machining said workpiece on two opposite sides of an upper portion of said relatively thick wall; and thereafter machining said workpiece to define a lower portion of said relatively thin wall, said lower portion of said relatively thin wall being defined by machining said workpiece on two opposite sides of a lower portion of said relatively thick wall (Oldani, see Fig. 10, Fig. 11 and their corresponding paragraphs, MPEP2113 I. states “I. PRODUCT-BY-PROCESS CLAIMS ARE NOT LIMITED TO THE MANIPULATIONS OF THE RECITED STEPS, ONLY THE STRUCTURE IMPLIED BY THE STEPS: Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted) (Claim was directed to a novolac color developer. The process of making the developer was allowed. The difference between the inventive process and the prior art was the addition of metal oxide and carboxylic acid as separate ingredients instead of adding the more expensive pre-reacted metal carboxylate. The product-by-process claim was rejected because the end product, in both the prior art and the allowed process, ends up containing metal carboxylate. The fact that the metal carboxylate is not directly added, but is instead produced in-situ does not change the end product.). Furthermore, "[b]ecause validity is determined based on the requirements of patentability, a patent is invalid if a product made by the process recited in a product-by-process claim is anticipated by or obvious from prior art products, even if those prior art products are made by different processes." Amgen Inc. v. F. Hoffman-La Roche Ltd., 580 F.3d 1340, 1370 n 14, 92 USPQ2d 1289, 1312, n 14 (Fed. Cir. 2009). See also Purdue Pharma v. Epic Pharma, 811 F.3d 1345, 117 USPQ2d 1733 (Fed. Cir. 2016). However, in the context of an infringement analysis, a product-by-process claim is only infringed by a product made by the process recited in the claim. Id. at 1370 ( "a product in the prior art made by a different process can anticipate a product-by-process claim, but an accused product made by a different process cannot infringe a product-by-process claim" ). The structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art, especially where the product can only be defined by the process steps by which the product is made, or where the manufacturing process steps would be expected to impart distinctive structural characteristics to the final product. See, e.g., In re Garnero, 412 F.2d 276, 279, 162 USPQ 221, 223 (CCPA 1979) (holding "interbonded by interfusion" to limit structure of the claimed composite and noting that terms such as "welded," "intermixed," "ground in place," "press fitted," and "etched" are capable of construction as structural limitations). See also In re Nordt Dev. Co., 881 F.3d 1371,1375-76, 125 USPQ2d 1817, 1820 (Fed. Cir. 2018)(holding "the specification demonstrates that ‘injected molded’ connotes an integral structure," and discussing several cases since Garnero that held "limitations to convey structure even when they also describe a process of manufacture"). The product of Oldani is a workpiece having nested pockets with walls between them (as shown in Fig. 10 and Fig. 11) which is the same structure of the product that is produced by the limitations of “machining said workpiece to define an upper portion of said relatively thin wall, said upper portion of said relatively thin wall being defined by machining said workpiece on two opposite sides of an upper portion of said relatively thick wall; and thereafter machining said workpiece to define a lower portion of said relatively thin wall, said lower portion of said relatively thin wall being defined by machining said workpiece on two opposite sides of a lower portion of said relatively thick wall”).
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Oldani into the apparatus of Diehi. The modification would be obvious because one of the ordinary skill in the art would want to achieve a high rate of material removal when creating nested pockets in a workpiece (Oldani, see abstract, Fig. 10 and Fig. 11).

Claims 81-83 are rejected under 35 U.S.C. 103 as being unpatentable over Diehi, in view of Shaikh, in view of Oldani, further in view of US5815400 to Hirai et al. (hereinafter ‘Hirai”).

As per claim 81, the rejection of claim 69 is incorporated, the combination of Diehi, Shaikh and Oldani does not explicitly disclose wherein said characteristics also comprise machining said workpiece to reduce the height of the relatively thick wall to the intended height of the intended relatively thin wall. However, Hirai in an analogous art discloses wherein said characteristics also comprise machining said workpiece to reduce the height of the relatively thick wall to the intended height of the intended relatively thin wall (Hirai, see Fig. 73-76 and their corresponding paragraphs).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Hirai into the above combination of Diehi, Shaikh and Oldani. The modification would be obvious because one of the ordinary skill in the art would want to provide a numerical control unit capable of effecting highly reliable machining operations by interpolating discontinuous input data to machine in the z-direction (Hirai, see col. 16 lines 36-39, Fig. 11, Fig. 13, Fig. 14 and their corresponding paragraphs).

As per claim 82, the rejection of claim 69 is incorporated, the combination of Diehi, Shaikh and Oldani does not explicitly disclose wherein said characteristics also comprise machining said workpiece to reduce the height of the relative thick wall to the intended height of the intended relatively thin wall prior to said initially machining. However, Hirai in an analogous art discloses wherein said characteristics also comprise machining said workpiece to reduce the height of the relative thick wall to the intended height of the intended relatively thin wall prior to said initially machining (Hirai, see Fig. 11, Fig. 13, Fig. 14 and their corresponding paragraphs for reduce the height of the relative thick wall to the intended height of the intended relatively thin wall prior to said initially machining. However, Hirai in an analogous art discloses machining in the z direction (i.e. reducing the height) of the pocket (i.e. relative thick wall to the intended height of the intended relatively thin wall) prior to said initially machining).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Hirai into the above combination of Diehi, Shaikh and Oldani. The modification would be obvious because one of the ordinary skill in the art would want to provide a numerical control unit capable of effecting highly reliable machining operations by interpolating discontinuous input data to machine in the z-direction (Hirai, see col. 16 lines 36-39, Fig. 11, Fig. 13, Fig. 14 and their corresponding paragraphs).

As per claim 83, the rejection of claim 69 is incorporated, the combination of Diehi, Shaikh and Oldani does not explicitly disclose wherein said characteristics also comprise machining said workpiece to reduce the height of said object to the height of said thin wall. However, Hirai in an analogous art discloses wherein said characteristics also comprise machining said workpiece to reduce the height of said object to the height of said thin wall (Hirai, see Fig. 73-76 and their corresponding paragraphs).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Hirai into the above combination of Diehi, Shaikh and Oldani. The modification would be obvious because one of the ordinary skill in the art would want to provide a numerical control unit capable of effecting highly reliable machining operations by interpolating discontinuous input data to machine in the z-direction (Hirai, see col. 16 lines 36-39, Fig. 11, Fig. 13, Fig. 14 and their corresponding paragraphs).

Allowable Subject Matter
Claims 29 and 74 allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON LIN whose telephone number is (571)270-3175.  The examiner can normally be reached on Monday-Friday 9:30 a.m. – 6:00 p.m. PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on (571)270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JASON LIN/
Primary Examiner, Art Unit 2117